Exhibit Final Transcript Conference Call Transcript CAT – Q4 2008 Caterpillar Inc. Earnings Conference Call Event Date/Time: Jan. 26, 2009 / 11:00AM ET CORPORATE PARTICIPANTS Mike DeWalt Caterpillar Inc. - Director-IR Jim Owens Caterpillar Inc. - Chairman, CEO Ed Rapp Caterpillar Inc. - Group President Dave Burritt Caterpillar Inc. - CFO CONFERENCE CALL PARTICIPANTS Robert McCarthy Robert W. Baird - Analyst Jamie Cook Credit Suisse - Analyst David Raso ISI - Analyst Ann Duignan JPMorgan - Analyst Andy Casey Wachovia Securities - Analyst Andrew Obin Merrill Lynch - Analyst Daniel Dowd Berstein - Analyst Alexander Blanton Ingalls & Snyder - Analyst PRESENTATION Operator Good morning, ladies and gentlemen, and welcome to the Caterpillar earnings call. At this time, all lines have been placed on a listen-only mode and we will open the floor for your questions and comments following the presentation. It is now my pleasure to turn the floor over to your host, Mr. Mike DeWalt, Director of Investor Relations. Mike DeWalt - Caterpillar Inc. - Director-IR Thank you, and good morning, everyone, and welcome to Caterpillar's year-end earnings conference call. I am Mike DeWalt, the Director of Investor Relations, and I'm very pleased to have our Chairman and CEO, Jim Owens, Group President, Ed Rapp, and our CFO, Dave Burritt, with me on the call today. This call is copyrighted by Caterpillar Inc. and any use, recording, or transmission of any portion of the call without the expressed written consent of Caterpillar is strictly prohibited. If you would like a copy of today's call transcript, you can go to the SEC Filings area of the Investor section of our cat.com website or to the SEC's website, where it will be filed as an 8-K. In addition, certain information relating to projections of our results that we will be discussing today is forward-looking and involves risks, uncertainties, and assumptions that could cause actual results to materially differ from the forward-looking information. A discussion of some of the factors that, individually or in the aggregate, we believe could make actual results differ materially from our projections can be found in our cautionary statements under Item 1A, Business Risk Factors, of our Form 10-Q, filed with the SEC on October 31, 2008, and also in the safe harbor language contained in today's release. Okay, earlier this morning, we reported results for the fourth quarter and full year of 2008, and we provided an outlook for 2009. Before we start this morning's Q&A, I will take just a few moments to summarize the year, the quarter, the 2009 outlook, and actions that we are taking to substantially lower costs in 2009 in response to what is likely to be the most difficult year for Caterpillar since the early 1980s. Okay, I will start with a quick review of the full-year numbers. Sales and revenues were $51.3 billion. That is a $6.4 billion or 14% increase from 2007. And profit per share was $5.66, up 5%. Of that $6.4 billion increase in sales and revenues, Machinery volume was up $2.4 billion, and was concentrated in the emerging market regions of Asia, Latin America, Africa, the Middle East, and the CIS. And of that Machinery volume increase, $261 million was related to the consolidation of Cat Japan in the fourth quarter. Engine volume for the year was up $1.7 billion, and it increased in all regions. And for the Company in total, engine sales increased in all major industries. That is oil and gas, electric power, marine, industrial, and even on-highway, which was coming off very low volumes in 2007. Okay, that's volume. Price realization for the year was $1.352 billion, and was up for both Machinery and Engines in all four geographic regions. Price realization on Machinery was $541 million and it was $811 million for Engines. Currency had a $653 million positive impact on sales. Given that the dollar has strengthened quite a bit over the course of the year, particularly versus European currencies, you may be wondering how we are still talking about a weaker dollar versus last year. And the answer is average exchange rates over the course of 2008 reflected a weaker dollar versus the average of 2007. Now, finishing off the year-over-year change in our top line, Financial Products revenues were up $284 million. Okay, let's turn to full-year profit. For 2008, again, profit per share was $5.66 and that was up $0.29 from 2008 [sic 2007]. And the positive factors included the price realization again, which was $1.35 billion, the increase in sales volume, and a discrete favorable tax adjustments, the largest one which occurred in the fourth quarter. But offsetting these factors were higher material or manufacturing costs, particularly for material and freight, an increase in SG&A and R&D costs, lower profit from Financial Products, and a higher tax rate, if you exclude the discrete tax items. That's a quick summary of the year. Let's move on to the fourth quarter. For the quarter, sales and revenues were $12.9 billion, and that was up 6% from the fourth quarter last year. Profit per share was $1.08, and that was down $0.42 from the fourth quarter last year. In terms of sales, Machinery volume was about flat, excluding the impact of consolidating Cat Japan, as increases in emerging market countries about offset declines in North America and Europe. Engine volume was up $458 million, particularly in Latin America and Asia Pacific. Price realization for the Company in the fourth quarter was $308 million, the majority of which was related to Engines. The fourth quarter was a tough one for price realization and our level of improvement from 2007 declined from the levels we saw in the second and third quarters. The consolidation of Cat Japan added $261 million of sales, and currency in the quarter was actually negative to sales, $303 million, as the dollar was stronger, particularly against European currencies in the fourth quarter than it was in the fourth quarter last year. And Financial Products revenues in the fourth quarter were up $19 million. Without a doubt, the fourth quarter saw a steep stepdown in expectations for the world economy, and over the course of the quarter, commodity prices tumbled. In fact, since the end of the third quarter, aluminum prices are off 45%. Copper, which is a bellwether commodity for us, is down about 50%. Oil is off about 60%, and natural gas prices are down about a third. With the drop in commodities and deterioration in the world economy in general, we started taking significant actions in the fourth quarter. In fact, we started by taking a step we've never done before, particularly on this scale. We asked dealers around the world to look at what they had on order and readjust based on the gloomier economic picture. They did, and they made substantial order cancellations. Without a doubt, that hurt fourth-quarter results, as we made substantial production cuts, particularly in December. Sales were lower and efficiency suffered. We began the process of lowering costs, but that does take some time, and it will probably take another quarter before we really start to see the positive impacts on our cost structure. We'll talk more about that in a few minutes when we get into the 2009 outlook. In the quarter, material and freight costs were also high and were about half of the $938 million increase in manufacturing costs. Our material costs tend to lag major changes in commodity prices, and much of what we saw in the fourth quarter was related to what was in the pipeline of material order at a time when commodity prices were much higher. We do expect material costs to decline from these high fourth-quarter levels as we move forward. We had also had higher period costs in the quarter, both in our factories and for SG&A and R&D costs. In addition, profitability of our Financial Products business was off substantially. Cat Financial's margin, essentially the difference between their borrowing costs and the yield on their portfolio, was down $57 million. In addition, there were several adjustments to Financial Products' profit, including a higher provision for credit losses of $42 million, mark-to-market adjustments on interest rate derivative contracts of $47 million, and in the Other Income and Expense line, there was a charge related to the impairment of investment assets at Cat Insurance. In total, profitability in the fourth quarter was down. The higher material costs flowed through. We had a higher level of SG&A and R&D and factory period costs as we closed the year; Financial Products dropped; and the efficiency impact of declining production schedules all combined to more than offset the benefit from a discrete favorable $409 million tax adjustment related to foreign tax credits that resulted from the repatriation of non-US earnings. Before we move on to the outlook, I would like to just make a couple more comments about Cat Financial. And I think we need to do that to put their fourth-quarter profit in perspective. First, much of the decline in Financial Products' fourth-quarter profit was related to specific charges that we do not expect to repeat in 2009.
